
	
		II
		110th CONGRESS
		2d Session
		S. 3720
		IN THE SENATE OF THE UNITED STATES
		
			December 8
			 (legislative day, November 20), 2008
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  minimum required pension distribution rules for 2008 and 2009.
	
	
		1.Temporary waiver of required
			 minimum distribution rules for certain retirement plans and accounts
			(a)In
			 generalSection 401(a)(9) of the Internal Revenue Code of 1986
			 (relating to required distributions) is amended by adding at the end the
			 following new subparagraph:
				
					(H)Temporary
				waiver of minimum required distribution
						(i)In
				generalThe requirements of this paragraph shall not apply in
				calendar year 2008 or 2009.
						(ii)Plans must
				allow electionsA trust forming part of a plan shall not
				constitute a qualified trust under this subsection unless the plan provides
				that it will allow an employee or beneficiary to elect to eliminate or reduce
				payments or distributions during calendar year 2009 which would otherwise be
				made to meet the requirements of this paragraph. This clause shall not apply to
				an employee or beneficiary who is receiving, after the annuity starting date,
				distributions under the plan through an annuity contract issued by a company
				licensed to do business as an insurance company under the laws of any
				State.
						(iii)ElectionAn
				election under clause (ii) shall be made at such time and in such manner as the
				Secretary may prescribe.
						(iv)Coordination
				with similar requirementsIn the case of—
							(I)an individual
				retirement account or annuity described in section 408, this subparagraph shall
				be applied without regard to clauses (ii) and (iii), and
							(II)an eligible
				deferred compensation plan described in section 457(b), this subparagraph shall
				only apply to such a plan maintained by an employer described in section
				457(e)(1)(A).
							(v)Special rules
				regarding suspension periodFor purposes of this
				paragraph—
							(I)the required
				beginning date with respect to such individual shall be determined without
				regard to this subparagraph for purposes of applying this paragraph to calendar
				years after 2009, and
							(II)if clause (ii)
				of subparagraph (B) applies to such individual, the amount of any distribution
				required by this paragraph for 2008 or 2009 which was not made (or rolled over)
				by reason of this subparagraph shall be required to be distributed in
				2010.
							.
			(b)Eligible
			 rollover distributionsSection 402(c)(4) of the Internal Revenue
			 Code of 1986 (defining eligible rollover distribution) is amended by adding at
			 the end the following new flush sentence:
				
					Subparagraph (A) shall not apply to
				any distributions made in 2008 or 2009 to an individual who is not subject to
				the required minimum distribution rules under section 401(a)(9) for the
				calendar year solely by reason of the application of section 401(a)(9)(H). In
				the case of a distribution which is treated as an eligible rollover
				distribution solely by reason of the preceding sentence, such distribution
				shall not be treated as an eligible rollover distribution for purposes of
				section 401(a)(31) or 3405(c) or subsection (f) of this
				section..
			(c)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
				(2)Extension of
			 rollover periods for distributions in 2008
					(A)In
			 generalIn the case of a distribution from an eligible retirement
			 plan made during 2008 to an individual who is not subject to the required
			 minimum distribution rules under section 401(a)(9) of the Internal Revenue Code
			 of 1986 for the calendar year solely by reason of the application of section
			 401(a)(9)(H) of such Code—
						(i)the
			 60-day period under section 402(c)(3) or 408(d)(3) of such Code during which
			 such distribution may be rolled over, whichever is applicable, shall not end
			 before the later of—
							(I)the due date
			 (determined without regard to any extension) for filing the return of tax
			 imposed by chapter 1 of such Code for the taxable year in which the
			 distribution was made, or
							(II)the date which
			 is 60 days after the date of the enactment of this Act,
							(ii)in
			 the case of an individual retirement plan, the limitation under section
			 408(d)(3)(B) of such Code shall not apply to any rollover contribution of the
			 distribution, and
						(iii)subject to such
			 rules or guidance as the Secretary of the Treasury or the Secretary's delegate
			 may prescribe—
							(I)notwithstanding
			 section 408(d)(3)(C) of such Code, if such individual is the beneficiary of an
			 inherited individual retirement account or annuity, the individual may rollover
			 such distribution, and
							(II)notwithstanding
			 section 402(c)(11) of such Code, such individual shall not be treated as
			 failing to meet the requirements of such section solely because the transfer is
			 not made in a direct trustee-to-trustee transfer.
							(B)Eligible
			 retirement planFor purposes of this paragraph, the term
			 eligible retirement plan has the meaning given such term by
			 section 402(c)(8)(B) of such Code.
					(3)Provisions
			 relating to plan or contract amendments
					(A)In
			 generalIf this paragraph applies to any pension plan or contract
			 amendment, such pension plan or contract shall be treated as being operated in
			 accordance with the terms of the plan during the period described in
			 subparagraph (B)(ii)(I).
					(B)Amendments to
			 which paragraph applies
						(i)In
			 generalThis paragraph shall apply to any amendment to any
			 pension plan or annuity contract which—
							(I)is made by reason
			 of the amendments made by this section, and
							(II)is made on or
			 before the last day of the first plan year beginning on or after January 1,
			 2011.
							In the case of
			 a governmental plan, subclause (II) shall be applied by substituting
			 2012 for 2011.(ii)ConditionsThis
			 paragraph shall not apply to any amendment unless—
							(I)during the period
			 beginning on January 1, 2009, and ending on December 31, 2009 (or, if earlier,
			 the date the plan or contract amendment is adopted), the plan or contract is
			 operated as if such plan or contract amendment were in effect; and
							(II)such plan or
			 contract amendment applies retroactively for such period.
							
